Title: From Thomas Jefferson to Nathaniel Anderson, 19 May 1793
From: Jefferson, Thomas
To: Anderson, Nathaniel



Dear Sir
Philadelphia May 19. 1793.

Two or three days before the receipt of your favor of the 11th. inst. (which I received yesterday only) I had received a letter from Colo. Gamble asking me to patronize his proposals to Mr. Genet on the same subject with what is mentioned in your letter. I do not know that I can be of use to either of you in this case, tho I wish to be so in this and every other case. I do not know what will be Mr. Genet’s plan: however if it should admit of communications between him and me, you may rely on my rendering the justice due both to yourself and Colo. Gamble. I rather imagine that the operations for the last crop are pretty well over. I am with great esteem Dear Sir Your most obedt. humble servt

Th: Jefferson

